94 S.E.2d 813 (1956)
244 N.C. 628
Mrs. Kate ZIMMERMAN, widow, Mrs. Kate Zimmerman, mother and next friend of Edward Zimmerman, son, and Martin Zimmerman, son, of Edward Zimmerman, deceased; Anne Parrish, widow of Joseph Parrlsh; and Audrey L. Brickhouse,
v.
ELIZABETH CITY FREEZER LOCKER, Employer, and Royal Indemnity Company, Carrier.
No. 24.
Supreme Court of North Carolina.
October 31, 1956.
*816 LeRoy & Goodwin, Elizabeth City, and Smith, Moore, Smith, Schell & Hunter, by Stephen Millikin, Greensboro, for defendant appellants.
J. W. Jennette, Elizabeth City, for Mrs. Kate Zimmerman et al.
M. B. Simpson, Elizabeth City, for Mrs. Anne Parrish.
John H. Hall, Elizabeth City, for Miss Audrey L. Brickhouse.
DENNY, Justice.
The appellants submit for our consideration and determination the following question: "Is there competent evidence in the record sufficient to support the findings and conclusions that the injuries and deaths of the employees in question arose out of and in the course of their employment with the defendant Elizabeth City Freezer Locker, as made by the hearing Commission and affirmed by the full Commission and the Superior Court?"
The record in this appeal presents a pathetic story. It tends to show that Robert Jordan had an unhappy early life. His mother died when he was five years of age, and he has not had a real home since. After the death of his mother, he was sent from place to place to live with relatives. Thereafter, for some time he lived with his father and stepmother, but did not like his stepmother and left home when he was about eleven or twelve years of age. He returned home later and for a time lived with his father and second stepmother. He finished high school in Elizabeth City in 1950. During his years of insecurity, he developed a feeling of inferiority, which was made worse by his rejection by the Army in 1951. He experienced periods of moodiness and depression which appeared with greater frequency following his rejection and he then underwent a period of general withdrawal from other people, which withdrawal took the form of feelings of hatred toward the world and a feeling that he had never been given a fair chance in life. This emotional type of confusion was diagnosed by doctors at the State Hospital in Raleigh as schizophrenia, and it was the opinion of these doctors that Jordan "had developed a rather strong, diffuse, hostile reaction or feeling of hatred toward people about him over a period of years."
Robert Jordan's deposition was taken at the State Hospital in Raleigh, North Carolina, in November 1954 and offered in evidence before the hearing Commissioner. *817 After reciting the many places he had lived, he stated, "My father had divorced my first stepmother and had remarried. I was 16 when I went to Elizabeth City. I lived with my second stepmother two or three years. The second stepmother and I had some arguments. I didn't see eye to eye with her on everything and I couldn't stand being dominated by anybody." He named eleven people with whom he had difficulty at the Freezer Locker plant, some of whom had quit work there prior to 9th September 1954. Among those named were Audrey L. Brickhouse, Edward Zimmerman, Joseph Parrish, J. W. Cox, Warren Riggs, his foreman, and J. W. Collins, manager of the plant. He also told of a difficulty he had with a Mr. White with whom he had boarded after he took the job at the Locker plant. He testified, "I don't recall disagreements with anyone else that didn't work at the freezer locker besides White and my father and stepmother. * * I had right much temper during this period. * * * I think after I got out of high school it became a lot worse; I went to work. My temper became worse. I had trouble controlling my temper when things didn't go right. * * * I got so I didn't enjoy working * * * just didn't enjoy working any time." With respect to his arguments with people at the plant, he stated, "I would get over it. Generally, I wouldn't make the first step to apologize to anybody." The witness continued, "Following my rejection by the Army in 1951, I did not have any desire to enlist in the Army or to be recalled. * * I think I decided not to report before I received the notice. * * * I swore I wasn't going. I took this oath to myself."
On the night of 8th September 1954, Jordan wrote a letter, sealed it and wrote on the envelope, "To be opened in the event of my sudden death or completely destroyed existence in this normal world." The letter was addressed "To Whom It May Concern," and the first paragraph read as follows: "I cannot escape my fate, the fate I was created for, I am a sheep among wolves, persecuted at every turn; alas, the world is completely against me. But persecution must end somewhere and I am confident it ends with the grave." There were four other paragraphs in similar vein. The witness testified that after the lady "bawled" him out at the draft board, he lost his head and left. "I think I pretty much realized what I was doing after that. * * * I had in mind when I was walking on back to kill somebody. That idea first came in my mind right after I left the draft board."
Dr. Marion M. Estes, who was admitted to be a medical expert specializing in psychiatry, and who is connected with the State Hospital in Raleigh, testified before the hearing Commissioner. It appears from his testimony that Jordan was admitted to the State Hospital on a court order for psychiatric observation and examination; that approximately fifteen doctors were present when Jordan appeared before the staff for evaluation and diagnosis. Among other things, Dr. Estes testified, "It seems that this call to the draft board * * served as just a sufficient trigger mechanism to turn loose this diffuse, hostile inward sort of hatred that had been latent for several years. I am saying that the draft board incident was the cause. * * * I think that certainly this irrational act of violence is consistent with a schizophrenic outburst of behavior * * *." The medical testimony further reveals that it was admitted at the staff meeting that no one could explain why Jordan passed people on the street and did not kill them while on his way to his place of employment.
Compensation for injuries under our Workmen's Compensation Act requires that the accident be one "arising out of and in the course of the employment". G.S. § 97-2(f). The words "out of" refer to the cause of the accident, while the words "in the course of" have reference to the time, place and circumstances under which it occurred. Bell v. Dewey Bros., Inc., 236 N.C. 280, 72 S.E.2d 680; Withers v. *818 Black, 230 N.C. 428, 53 S.E.2d 668; Taylor v. Town of Wake Forest, 228 N.C. 346, 45 S.E.2d 387; Plemmons v. White's Service, Inc., 213 N.C. 148, 195 S.E. 370.
Certainly the injuries involved in this cause occurred "in the course of" the employees' employment. The employees at the time of the shooting were in their employer's place of business, performing the duties which their employment required.
The hearing Commissioner found in his thirteenth finding of fact, "That the incident which took place at the local draft board * * * triggered the mental disturbance with which Jordan was suffering, thereby causing the acts of violence hereinafter set forth."
The appellants vigorously contend that the above finding of fact negatives completely the conclusion of law that the injuries and deaths arose "out of the employment." Therefore, they contend the awards against the defendants cannot stand. We do not concur in this view. Let us concede that the incident which took place at the draft board "triggered the mental disturbance" that ultimately culminated in the claimant's injury and the death of Parrish and Zimmerman.' We do not concede that the above finding is decisive and controlling on the. question raised. If Jordan, after leaving the draft board, decided to kill somebody, as he says he did, and went to his room and loaded his rifle, walked four blocks to his place of employment, not attempting to kill anyone he passed on the street, because he prefered to kill someone there at the plant whom he knew, as he said he did, and then injured the claimant and killed Parrish and Zimmerman for the reason given by him, to wit, "everybody dominates me," then there was a causal connection between the injuries and deaths and the employment. There is no evidence that Jordan had any contacts with the claimant or Parrish or Zimmerman outside the employment that might have angered him or caused him to feel that they tried to dominate him.
In the case of Conrad v. Cook-Lewis Foundry Co., 198 N.C. 723, 153 S.E. 266, 269, the' claimant and another employee, named Squires, engaged in a conversation pertaining to their work, and Squires addressed to the claimant language deemed by the latter to be insulting. The claimant struck Squires with a shovel; Squires left the shop, went to the employer's office and received his wages. About half an hour later he went back to the shop, put the barrel of a shotgun through a hole in the wall and shot the claimant in the back, thereby inflicting serious and permanent injury. Adams, J., speaking for the Court, said: "There must be some causal relations between the employment and the injury; but if the injury is one which, after the event, may be seen to have had its origin in the employment, it need not be shown that it is one which ought to have been foreseen or expected." The Court held the injury inflicted was an accident that arose out of and in the course of the employment. Withers v. Black, supra; Rewis v. New York Life Insurance Co., 226 N.C. 325, 38 S.E.2d 97; Hegler v. Cannon Mills Co., 224 N.C. 669, 31 S.E.2d 918; Ashley v. F-W Chevrolet Co., 222 N.C. 25, 21 S.E.2d 834; Wilson v. Boyd & Goforth, Inc., 207 N.C. 344, 177 S.E. 178.
In Hegler v. Cannon Mills Co., supra, Ernest Hegler and Grady Smith were employed as scrubbers in the Cannon Mills. They worked together for about a year. Then Hegler, who was the foreman of the scrubber crew, was given other work and transferred to the supply room. Smith succeeded him as foreman of the scrubber crew. Friction developed between the twoit continued for nearly a yearbecause Hegler sought to direct Smith's work. Hegler complained of the manner in which the scrubbing was done and finally reported the matter to the officials of the company. This report angered Smith and *819 he threatened to get even with Hegler. Two days later, Smith was in the department where Hegler worked. He assaulted him and Hegler died from the injuries. Stacy, C. J., speaking for the Court, said [224 N.C. 669, 31 S.E.2d 919]: "It is true, the assailant had been heard to say that he was going to kick the deceased all over the cloth room before leaving, but this was because of resentment over the impeachment of his work. Undoubtedly the friction between the two employees, which continued with intermittent bickerings for nearly a year, had its origin in the employment. While the assault may have resulted from anger or revenge, still it was rooted in and grew out of the employment." Chambers v. Union Oil Co., 199 N.C. 28, 153 S.E. 594; Pekin Cooperage Co. v. Industrial Commission, 285 Ill. 31, 120 N.E. 530.
Likewise, in the case of Wilson v. Boyd & Goforth, Inc., supra, the claimant was at work for the defendant on a job assigned to him. One Gilbert, also an employee of the defendant in another department, who was intoxicated, interfered with the work of the claimant and assaulted him. The claimant undertook to get away from Gilbert and in doing so, fell and broke his leg. The award in favor of the claimant was upheld. It would seem clear that the intoxication of Gilbert was what caused him to interfere with the work of the claimant, but that did not insulate or prevent, the accident resulting from his conduct while intoxicated from being an accident arising out of and in the course of the claimant's employment. Neither do we think, upon a careful consideration of the record in the instant case, that the incident at the draft board insulated or prevented Jordan's subsequent acts from constituting an accident arising out of and in the course of the employment of the claimant and Parrish and Zimmerman.
We hold that the findings of the hearing Commissioner adopted by the full Commission, are supported by competent evidence. Therefore, the judgment of the Superior Court is affirmed.
Affirmed.
JOHNSON, J., not sitting.